DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a Divisional of earlier U.S. application 15/747,993 filed 26  January 2018, which is a National Stage entry of International application PCT/EP2016/066962 filed 15 July 2016.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 15/747,993, filed on 26 January 2018.

Status of the Claims
Claims 1-16 are pending, presented for examination, and rejected as set forth below.

Claim Objections
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Here, the language and limitations of each of Claims 1 and 16 are identical.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 7, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over EP2213280 (Of record in parent ‘993 application) in view of West (U.S. PGPub. 2008/0311192), Giampapa (U.S. PGPub. 2006/0269616), Horgan (U.S. PGPub. 2008/0175949), Yeo (U.S. PGPub. 2002/0160109), and Whelehan (Michael Whelehan & Ian W. Marison, Microencapsulation Using Vibrating Technology, 28 J Microencapsul. 669 (2011)).
Applicants claims are directed to methods of formulating microcapsules combining a layer containing an extract rich in glucosinolates and a biopolymer, which in dependent claims is represented by each of a broccoli extract and alginate, coated by a layer which combines myrosinase with at least one biopolymer, which dependent claims specify is provided by combinations of either pectin or alginate, and combinations of calcium chloride, chitosan, and weak acids.  Specifically, the method requires that a core be obtained from the glucosinolate and biopolymer solution by use of concentric nozzles whereby the core solution (glucosinolate and biopolymer) flows through a central nozzle while the shell solution (myrosinase and biopolymer) simultaneously flows through the outer nozzle, while vibration regulates the articulation of the laminar flow of solutions.  These core/shell drops are then gellified by immersion in a third solution comprising either calcium chloride, or comprising a combination of calcium chloride, chitosan, and a weak acid.   Dependent claims specify ratios of glucosinolate to myrosinase to be contained within the microcapsules, describe the particular source of glucosinolate, or specifies a particular frequency of vibration to be applied in regulating the droplet size.
EP2213280 describes compositions which combine glucosinolates such as glucophoranin derived from, for example, broccoli extracts, with myrosinase.  (Abs.), [0082; 86].  Coatings containing each of the glucosinolate and myrosinase are described, which the EP2213280 publication indicates should be kept separate to avoid reactivity.  [0007].  Each of the 
Despite describing the formation of particles containing each of encapsulated/coated glucosinolate and myrosinase compositions, the use of alginate as a carrier material for the glucosinolate, and alginate/chitosan as the polymer coating to be provided as the myrosinase carrier applied to such glucosinolate cores, particular amounts of each of glucosinolate or myrosinase, or an exterior wax coating are not described by the EP2213280 publication. 
West also describes combinations of glucosinolates such as glucophoranin, preferably obtained from crucifers such as broccoli, [0025], combined with myrosinase which are separated from each other to prevent premature conversion to the biologically active metabolite, as well as being protected from the environment.  [0008].  West describes compositions which contain a component having between 1-50% glucosinolate and between 50-99% excipient/diluent material, [0037], and about 0.5-50% glucosinolate and between about 0.5-50% beta-thioglucosidase, [0038], which West indicates the instantly claimed myrosinase is the most preferred embodiment of.  [0031].  West indicates that these glucosinolate/myrosinase compositions are suitably formulated into particles employing diluents or binders of food- or pharma-grade materials.  [0033].
Giampapa indicates that sodium alginate, [0035], is known to be useful as a binder material compatible with glucosinolate compounds.  [0027].

It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have utilized alginate as a carrier/binder material for formulation into microcapsules of broccoli-derived glucosinolates which are combined with a chitosan-containing myrosinase composition to yield a crosslinked chitosan/alginate protective coating on the sensitive glucosinolate composition, where the myrosinase is present in concentrations of between 10-45% of the glucosinolate content of the composition, and the glucosinolate composition contains between 1-50% glucosinolate and 50-99% excipient/diluent.  One having ordinary skill in the art would have been motivated to do so because the EP2213280 publication describes particulate compositions having a core of diluent/binder and glucosinolate derived from broccoli coated by a myrosinase diluent/binder composition, and each of West, Giampapa, and Horgan indicate that the alginate and alginate/chitosan materials applicants claim as carrier/binder materials for each of the glucosinolate and myrosinase components, respectively, See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 (Where all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art, the combination is prima facie obvious), see also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (The selection of a known material based on its suitability for its intended use is prima facie obvious.).  In addition, the ratios of glucosinolate, myrosinase, and matrix material set forth by dependent claims 13 and 14 fall within the limitations described by West and are obvious thereby.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (indicating that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.).  
Despite this breadth of teaching, none of the ‘280, West, Giampapa, or Horgan references specify the particular use of the instantly claimed vibrating laminar flow concentric nozzle and solvent arrangement.
Yeo describes methods of making encapsulated compositions containing physiologically active substances which are to be provided as compositions having controlled release properties.  [0026].  Yeo describes a preferred embodiment where an aqueous solution of drug is contacted with droplets of polymer solution, where the polymer thereby precipitates on the surface of the drug droplet to form a membrane surrounding the drug solution core.  [0028].  Suitable solvents for use in these methods include, among others, the acetic acid applicants specification indicates represents a suitable “weak acid” per claim 3.  [0040].  Yeo teaches that sodium alginate is 
Whelehan indicates that droplet formation employing laminar flow of fluids can be made to form equal-sized droplets by the application of vibrational frequencies to the nozzles forming the droplets, a process known as the vibrating-jet, vibrating nozzle, or prilling technique.  (Pg. 673).  Whelehan indicates that the frequency to be applied correlates to the size of the droplet which results, as droplets are formed with such a technique at a rate of one per Hertz.  (Id.).  This renders the vibrational frequency a result-effective variable and, while Whelehan does not specify the frequency range recited, a person of ordinary skill in the art would reasonably have expected that it would have been routine to optimize the frequency to be applied to normalize droplet size as taught by Whelehan.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
It would have been prima facie obvious to have employed the prilling technique employing a concentric nozzle arrangement whereby the glucosinolate solution is delivered thorough the central nozzle and the encasing myrosinase polymer solution the outer nozzle and a KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).

Claims 1-3 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over EP2213280, West, Giampapa, Horgan, Yeo, and Whelehan as applied to Claims 1-3, 6, 7, and 12-16 above, and further in view of Caudill (U.S. PGPub. 2008/0131578).
EP2213280, West, Giampapa, Horgan, Yeo, and Whelehan, discussed in greater detail above, suggest methods of encapsulating broccoli-derived glucosinolates employing a prilling technique which combine a chitosan-containing myrosinase composition to yield a crosslinked chitosan/alginate protective coating on the sensitive glucosinolate composition, where the myrosinase is present in concentrations of between 10-45% of the glucosinolate content of the 
None of the EP2213280, West, Giampapa, Horgan, Yeo, and Whelehan references specify that the broccoli extract is to be obtained from florets, a teaching which is cured by the Caudill reference, which teaches food products supplemented with glucaphoranin obtained from  “parts or whole plants of the instant invention, or extracts or preparations made from these seeds, sprouts, plant parts, or whole plants,” of broccoli.  (Abs., [0011; 0016, 0021; 0037-38]).  Caudill indicates that, among others, market stage heads of broccoli may be used, [0066], which the skilled artisan understands are inherently composed of groupings of florets, see [0040], specifically “fresh picked vegetables [that] are promptly and gently harvested, directly into organic solvents,” [0087], which are plant materials “unprocessed by the food industry” as recited by the instant claims.  
The use of these products as the broccoli extracts taught by the EP2213280 reference would be prima facie obvious because “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the KSR at 1741.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over EP2213280, West, Giampapa, Horgan, Yeo, Whelehan, and Caudill as applied to Claims 1-3 and 6-16 above, and further in view of Belscak-Cvitanovic (Ana Belscak-Cvitanovic, et al, Protein-Reinforced and Chitosan-Pectin Coated Alginate Microparticles for Delivery of Flavan-3-ol Antioxidants and Caffeine from Green Tea Extract, 51 Food Hydrocoll. 361 (2015)).
EP2213280, West, Giampapa, Horgan, Yeo, Whelehan, and Caudill, discussed in greater detail above, describe methods of employing vibrating concentric nozzles to encapsulate a glucosinolate/alginate solution within a polymeric shell that is gelled on contact with a solution containing various combinations of calcium chloride, chitosan, and a weak acid.  However, none of the EP2213280, West, Giampapa, Horgan, Yeo, Whelehan, and Caudill references describe employing pectin as a coating for the alginate microparticles.
This is cured by the teachings of Belscak-Cvitanovic.  Belscak-Cvitanovic describe challenges associated with encapsulation of various food constituents which demonstrate instability to light, heat, or oxidants in a manner similar to the challenges associated with encapsulation of glucosinolates described by each of the ‘280 and West references.  (Pg. 361).  Belscak-Cvitanovic indicates that while alginates are known to usefully serve as matrices for the manufacture of foodstuffs or agents demonstrating such instability, shortcomings regarding both the barrier effect and too-rapid release of agents in alginate matrices alone are known.  (Pg. 362).  Belscak-Cvitanovic indicates that providing a coating on the alginate containing the agents to be encapsulated serves to address these shortcomings.  (Id.).  Belscak-Cvitanovic indicates that each 
It would have been prima facie obvious to have used pectin to either encapsulate the alginate/glucosinolate microparticles by employing pectin in place of chitosan as the “exterior layer” of instant claim 1, or to have further coated an alginate/glucosinolate-alginate/myrosinase microparticle with a layer of pectin to further protect the unstable active agents contained within the alginate matrix.  This is because Belscak-Cvitanovic establishes that pectin, coated onto alginate either alone or in combination with chitosan coating materials, serves to improve both the protective barrier function of such coatings as well as the rate of release of agents so coated.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613